DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 21, 2022 has been entered.

Response to Amendment
Claims 1, 9 and 25 have been amended changing the scope and contents of the claim. 
Claims 22, 24 and 27 have been cancelled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 9, 11-14, 21, 23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0164012 to Zisimopoulos et al. (hereinafter Zisimopoulos) , and further in view of U.S. Publication No. 2016/0012183 to Janevski et al. (hereinafter Janevski).
Regarding independent claim 1, Zisimopoulos discloses a method (paragraph 0003, “a computer-implemented method is provided”) comprising:
generating a medical image (Abstract, “virtual images can be generated based on one or more real images”; also Figure 3, element 310, paragraph 55 “”… previously collected real images.”);
segmenting the medical image into a first region and a second region (Abstract, “processing can include segmenting … to detect objects i.e., regions; also Figure 3, element 315, “for each base image, generate image-segmentation data that identifies objects in base image;” i.e., segmented objects read against segmented “first” and “second” regions as claimed);
applying a first style to the first region and a different second style to the second region thereby generating a stylized medical image (Abstract, “a plurality of stylized virtual images” are generated by machine-learning model; also paragraph 0099, “…label-to-label style transfer is performed by manually segmenting few images in the cataract and using them to transfer anatomy style correctly”; also paragraph 0101, “A multi-class multi-style transfer is formulated as a generalization to UST, which includes a feed-forward formulation based on sequential auto-encoders to inject a given style into a content image by applying a Whitening and Color Transform (WCT) to the intermediate feature representation;” the WCT applied to the different areas of the images, thus, producing a different style to each region),
displaying the stylized medical image (Figure 11; paragraph 0018, disclose display representations of stylized images).
Zisimopoulos fails to explicitly disclose as further recited, however Janevski discloses wherein the first and second style include both an audible style and an imaging device style (audible style: paragraph 0042, “The sensory generation system 10 generates sensory signals, such as aural signals, for users of the sensory generation system 10;” device style: paragraph 0070, “As another example, suppose the image and/or map processing system 58 is employed to display a segmented image and/or map of a brain, as illustrated in FIG. 13. The segmented image and/or map includes three contours, contour 1, contour 2, and contour 3, corresponding to three different regions of the brain. With a brain template model, degree of divergence of the various regions from the brain template model can be conveyed aurally using the sensory generator system 10;” the contour outline in Figure 13 is read as the second imaging device style), wherein the audible style includes a first musical note, tone, pitch or song for the first region and a second musical note, tone, pitch or song for the second region (paragraph 0039, “FIG. 20 illustrates a flow chart for aurally conveying deviations between brain structures of a patient and normative brain structures.;” paragraph 0042, “The sensory generation system 10 generates sensory signals, such as aural signals, for users of the sensory generation system 10. Sensory signals are signals to control devices invoking senses, such as hearing, taste, smell, sight and touch. Such devices include, for example, a haptic device 12, an aural device 14 (e.g., a speaker), and the like;” the speaker is used to convey sound that is annotated within the image, the aural signals of hearing, are read as the audible style; paragraph 0081, “To implement such an aural enhancement, one or more patterns are added to the pattern database 18 and annotated to aurally represent change in location information indicating directionality for multiple dimensions (e.g., three).” Paragraph 0081, “Each of the rules is configured to generate a different sound modulation pattern and is configured to vary to indicate direction of movement;” the sound varies according to the location and direction within the image being navigated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Janevski in order to convey image information to a user in methods other than sight (abstract).
Regarding dependent claim 3, the rejection of claim 1 is incorporated herein. Additionally, Zisimopoulos in the combination further discloses further comprising: identifying an anatomical structure in the medical image (Figure 3, element 315, “for each base image, generate image-segmentation data that identifies objects in base image;” segmenting objects (plural) is read as a first region,), wherein the first region includes the anatomical structure and the second region includes a remainder of the image (Figure 3, element 315, “for each base image, generate image-segmentation data that identifies objects in base image;” segmenting objects (plural) is read as a first region, whereas the background (i.e. the areas not included in the object segmentation) is read as the second region).
Regarding dependent claim 4, the rejection of claim 3 is incorporated herein. Additionally, Janevski in the combination further discloses further comprising: determining a health status of the anatomical structure (paragraph 0088, “The additional sensory channel can be used to indicate: 1) differences between healthy and diseased brain structures; 2) disease and/or abnormality;”);
applying the first style to the first region as a function of the determined health status of the anatomical structure (paragraph 0088, “The additional sensory channel can be used to indicate: 1) differences between healthy and diseased brain structures; 2) disease and/or abnormality;” indicating is read as applying styles, and further if there are differences between a healthy first region, that would be indicated as healthy through a style).
Regarding dependent claim 5, the rejection of claim 4 is incorporated herein. Additionally, Janevski in the combination further discloses wherein the health status of the anatomical structure is determined as a function of at least one of a biomarker, a size of the anatomical structure, a disease state corresponding to the anatomical structure, an examination parameter relating to a patient (paragraph 0060, “The software tools 60 can segment images and/or maps to identify boundaries of relevant structures. The segmentation can be performed automatically and/or manually. As to automatic segmentation, a segmentation routine is employed to identify the boundaries of structures within an image and/or map.” Segmenting to identify structure boundaries of the image are read as an examination parameter relating to the patient (i.e. the image result from the patient’s image study)), or a demographic relating to the patient (Note: “a biomarker, a size of the anatomical structure, a disease state corresponding to the anatomical structure, or a demographic relating to the patient” were not considered since they are written as alternatives).
Regarding dependent claim 6, the rejection of claim 1 is incorporated herein. Zisimopoulos in the combination further discloses further comprising:
identifying a first anatomical structure and a different second anatomical structure in the medical image (Figure 3, element 315, “for each base image, generate image-segmentation data that identifies objects in base image;” anatomical structures are read as objects in the image), wherein the first region includes the first anatomical structure and the second region includes the second anatomical structure (Figure 3, element 315, “for each base image, generate image-segmentation data that identifies objects in base image;” also paragraph 0026, “image-segmentation data can identify particular tools, anatomic objects…”; thus, identified objects are anatomic objects)
Regarding independent claim 9, the references and analysis of claim 1 apply directly. Additionally, Zisimopoulos in the combination further discloses a system (paragraph 0005, “In some embodiments, a system is provided that includes one or more data processors and a non-transitory computer readable storage medium containing instructions”) comprising:
a processor (paragraph 0142, “For a hardware implementation, the processing units can be implemented within one or more application specific integrated circuits (AS I Cs), Digital signal processors (DSPs), digital signal processing devices (DSPDs), programmable logic devices (PLDs), field programmable gate arrays (FPGAs), processors, controllers, micro-controllers, microprocessors, other electronic units designed to perform the functions described above, and/or a combination thereof.”);
a computer readable storage medium in communication with the processor, wherein the processor executes program instructions stored in the computer readable storage medium which cause the processor to (paragraph 0004, “In some embodiments, a computer-program product is provided that is tangibly embodied in a non-transitory machine-readable storage medium. The computer-program product can include instructions configured to cause one or more data processors to perform operations of part or all of one or more methods disclosed herein.”):
receive a medical image (Figure 3, element 310, “for each state, access one or more base images”).
Regarding dependent claim 11, the rejection of claim 9 is incorporated herein. Additionally, the references and analysis of claim 3 apply directly.
Regarding dependent claim 12, the rejection of claim 11 is incorporated herein. Additionally, the references and analysis of claim 4 apply directly. 
Regarding dependent claim 13, the rejection of claim 12 is incorporated herein. Additionally, the references and analysis of claim 5 apply directly. 
Regarding dependent claim 14, the rejection of claim 9 is incorporated herein. Additionally, the references and analysis of claim 6 apply directly. 
Regarding dependent claim 21, the rejection of claim 1 is incorporated herein. Additionally, Janevski in the combination further discloses wherein the first style is a first audible style and the second style is a second audible style (paragraph 0042, “The sensory generation system 10 generates sensory signals, such as aural signals, for users of the sensory generation system 10. Sensory signals are signals to control devices invoking senses, such as hearing, taste, smell, sight and touch. Such devices include, for example, a haptic device 12, an aural device 14 (e.g., a speaker), and the like;” the speaker is used to convey sound that is annotated within the image, the aural signals of hearing, are read as the audible style; paragraph 0081, “To implement such an aural enhancement, one or more patterns are added to the pattern database 18 and annotated to aurally represent change in location information indicating directionality for multiple dimensions (e.g., three).” the sound varies according to the patterns recognized), and wherein the method further comprises:
outputting the first audible style to a speaker in response to a selection of the first region in the first stylized image (paragraph 0042, “The sensory generation system 10 generates sensory signals, such as aural signals, for users of the sensory generation system 10. Sensory signals are signals to control devices invoking senses, such as hearing, taste, smell, sight and touch. Such devices include, for example, a haptic device 12, an aural device 14 (e.g., a speaker), and the like;” paragraph 0081, “To implement such an aural enhancement, one or more patterns are added to the pattern database 18 and annotated to aurally represent change in location information indicating directionality for multiple dimensions (e.g., three).” The sound varies according to the patterns recognized, thus as one region has one pattern, and a second has a different pattern, the outputs would be different); and
outputting the second audible style to a speaker in response to a selection of the second region in the stylized image (paragraph 0042, “The sensory generation system 10 generates sensory signals, such as aural signals, for users of the sensory generation system 10. Sensory signals are signals to control devices invoking senses, such as hearing, taste, smell, sight and touch. Such devices include, for example, a haptic device 12, an aural device 14 (e.g., a speaker), and the like;” paragraph 0081, “To implement such an aural enhancement, one or more patterns are added to the pattern database 18 and annotated to aurally represent change in location information indicating directionality for multiple dimensions (e.g., three).” The sound varies according to the patterns recognized, thus as one region has one pattern, and a second has a different pattern, the outputs would be different).
Regarding dependent claim 23, the rejection of claim 9 is incorporated herein. Additionally, the references and analysis of claim 21 apply directly. 
Regarding independent claim 25, the references and analysis of claim 1 apply directly. Additionally, Zisimopoulos in the combination further discloses a computer readable storage medium with computer readable program instructions (paragraph 0004, “In some embodiments, a computer-program product is provided that is tangibly embodied in a non-transitory machine-readable storage medium. The computer-program product can include instructions configured to cause one or more data processors to perform operations of part or all of one or more methods disclosed herein.”) that, when executed by a processor, cause the processor to execute the method of claim 1 (see claim 1).
Regarding dependent claim 26, the rejection of claim 25 is incorporated herein. Additionally, the references and analysis of claim 21 apply directly.
Claim(s) 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zisimopoulos further in view of Janevski as applied to claims 1 and 9 respectively above, and further in view of Zeng et al., “Adaptive Medical Image Deep Color Perception Algorithm”, IEEE Access, March 20, 2020, 13 pages  (Year: 2020).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Zisimopoulos and Janevski in the combination as a whole teach various imaging modalities (Janevski, paragraph 0056), but not specifically ultrasound image data.
However, Zeng teaches color stylization from generated ultrasound image data (page 56565, right column, section B. Parameters, “This data set is made up of three modality medical image data sets: MRI, CT and Ultrasound data sets”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Zeng in order to preserve content invariance between target and colorized medical images (abstract).
Regarding dependent claim 10, the rejection of claim 9 is incorporated herein. Additionally, the references and analysis of claim 2 apply directly. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Publication No. 2020/0003857 discloses methods for segmenting MRI referencing gray scale value data
U.S. Publication No. 2018/0296193 discloses methods of visualizing anatomical structures in medical images

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668     

/VU LE/Supervisory Patent Examiner, Art Unit 2668